xi-3   VIGINAL
                                                                                                   A
                                                                                                               10/25/2022


                                IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422

      ■    IA -Now ,,teas
                                                             PR 06-0422
          OCT 2 5 2022
     B"efi   Gre=
      'K of Suer
                       GrEIE   MATTER OF THE PETITION
Cl
      State                                                                               ORDER
              f "‘ nrISHLEY       DOBBIN CALKINS


                             Ashley Dobbin Calkins has petitioned the Court to waive the three-year test
                      requirement for the Multistate Professional Responsibility Examination (MPRE) for
                      purposes of Calkins' application for admission by motion to the State Bar of Montana. By
                      rule, applicants for admission by motion must provide evidence of the requisite score on
                      an MPRE taken "within three years preceding the date of the application for admission."
                      Rule VII.A.9, Rules of Admission.
                             Calkins passed the MPRE in 2004 when seeking admission to the practice of law in
                      Virginia. The petition states that Calkins has been practicing law for nearly 17 years "with
                      no ethical or disciplinary issues." Good cause appearing,
                             IT IS HEREBY ORDERED that the petition of Ashley Dobbin Calkins to waive the
                      three-year test requirement for the MPRE for purposes of Calkins' current application for
                      admission by motion to the State Bar of Montana is GRANTED.
                             The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
                      the Board of Bar ExaminerRt_the State Bar of Montana.
                             DATED this 2--bday of October, 2022.




                                                                                  Chief Justic
    Justices




2